              Case 1:20-cv-04015-AT Document 25 Filed 08/12/20 Page 1 of 2
                               PARKER HANSKI LLC
                                  40 WORTH STREET, 10TH FLOOR
                                   NEW YORK, NEW YORK 10013
                                      PHONE: 212.248.7400                               8/12/2020
                                      FAX:   212.248.5600
                                   Contact@ParkerHanski.com

                                                             August 12, 2020
Via ECF
The Honorable Analisa Torres
United States District Judge
Southern District of New York

          Re:     Ashley Francis v. Tompkins Square Acquisition LLC, Seven A Cafe Inc. and New
                  7A Cafe, LLC

                  Docket No. 1:20-cv-04015 (AT) (KHP)

Dear Judge Torres:

       We represent the plaintiff in the above-entitled action. We write to respectfully ask the
Court to adjourn the deadline for plaintiff to file for a default judgment against the landlord-
defendant Tompkins Square Acquisition LLC until the disposition of plaintiff’s claims against
the appearing/non-defaulting codefendants Seven A Cafe Inc. and New 7A Cafe, LLC.

        The reason for this request is because plaintiff has already obtained a Certificate of
Default against defendant Tompkins Square Acquisition LLC1 and “[w]hen a default is entered
against one defendant in a multi-defendant case, the preferred practice is for the court to
withhold granting default judgment until the [trial] of the action on the merits against the
remaining defendants. If plaintiff loses on the merits, the complaint should then be dismissed
against both defaulting and non-defaulting defendants.” Exquisite Form Indus., Inc. v. Exquisite
Fabrics of London, 378 F.Supp. 403, 416 (S.D.N.Y. 1974); see also Lite–Up Corp. v. Sony
Music Corp., 1999 WL 436563, at *2 (S.D.N.Y. June 24, 1999) (holding that, where default but
not default judgment had been entered as to one defendant, “[i]f the remaining defendants
prevail, then the defaulting defendant will be exonerated, whereas if the plaintiff prevails on the
merits, judgment will be entered against all defendants, including the defaulting party”).

        In this action, plaintiff seeks damages and injunctive relief to compel the defendants to
perform accessibility modifications to bring themselves into compliance with the ADA. A
default judgment against the non-appearing landlord-defendant Tompkins Square Acquisition
LLC would effectively grant plaintiff the ultimate injunctive relief against the appearing tenant-
defendant and also impact the tenant-defendant’s operations. Accordingly, even though the
defaulting and non-defaulting defendants may be held jointly and severally liable for the same
damages, “deferring consideration of damages with respect to the defendants until after
[plaintiffs'] contested claims are litigated will minimize the risk of inconsistent awards.” Harvey
v. Home Savers Consulting Corp., 2008 WL 724152, at * 1 (E.D.N.Y. Mar. 17, 2008)(internal
citations and quotations omitted); and Diarama Trading Co. Inc. v. J. Walter Thompson U.S.A.,
Inc., 2002 WL 31545845, at *3–4 (S.D.N.Y. Nov.13, 2002) (court declined to enter a final
1
    See ECF Document # 22.
Case 1:20-cv-04015-AT Document 25 Filed 08/12/20 Page 2 of 2
